DETAILED ACTION
This is a final Office action addressing applicant’s response 26 November 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending and examined.
Claim 4 is rejoined.

Disposition of the Claims
1.	The amendment to claim 4 remedies the improper multiple dependency issue previously raised.  As a result, claim 4 is rejoined and examined.

Information Disclosure Statement
2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2: “apertures” lacks antecedent basis.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adler (U.S. Publication 2011/0033232).

Claim 1: Adler discloses a curb apparatus for anchoring street features to a street, the curb apparatus comprising:
(a) a horizontal plate (proximate 192) for mounting the street features to the curb apparatus, wherein the horizontal plate is planar to the street (as shown); 
(b) a vertical portion (144, see also Fig. 13 and 14 - not labeled by proximate 132 and abutting vertical portion of the curb) connected at a distal end of the horizontal plate (as shown), wherein the vertical portion is attached to a street curb of the street (as shown and best understood, the device is at a curb and is attached to the curb either directly or indirectly via other features of the curb apparatus); and 
(c) fasteners for securing the horizontal plate and the vertical portion to the street curbs (see paragraph [0071]), wherein the horizontal plate further comprises a plurality of 

Claim 2: Adler discloses the curb apparatus according to claim 1 wherein the vertical portion comprises apertures (180) to receive fasteners (paragraph [0071]) that attach the vertical portion to the street curb (the vertical portion is attached via the other features of the curb apparatus as shown and described).

Claim 3: Adler discloses a method of anchoring street features to a street curb, the method comprising:
(a) mounting the street features (138) to a horizontal plate of a curb apparatus (132), wherein the horizontal plate is placed planar to the street (as shown); 
(b) positioning the curb apparatus on a curb (as shown in Fig. 1) of the street by attaching a vertical portion (144, see also Figs. 13 and 14 – not labeled but proximate 132) or the curb apparatus to the curb (via fasteners as disclosed), wherein the vertical portion is connected to the horizontal plate at a distal end of the horizontal plate (as shown); and 
(c) anchoring the curb apparatus to the curb (paragraph [0071]) by fastening the vertical portion of the curb apparatus to the curb (which would occur either directly or indirectly via 

Claim 4: Adler discloses the method according to claim 3s wherein anchoring the curb apparatus to the curb is performed by inserting fasteners through apertures of the vertical portion (via openings 180 as shown in Fig. 5).

Response to Arguments
5.	The following addresses applicant’s remarks/arguments dated 26 November 2021.

Claim objections:
	Applicant’s amendment to the dependency in claim 4 overcomes the objection and claim 4 is rejoined.

Claim rejections – 35 USC 112(b):
	Applicant’s amendments to the claims overcome the rejections under this heading and they are withdrawn.

Claim rejections – 35 USC 102:
Applicant’s arguments with respect to Adler are noted (response: page 5), however, they are not persuasive.  While not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner takes the position that the claims, as written and amended, are still anticipated as noted above.  While noting differences between the present invention and the prior art of record, these differences are not reflected in the claim language as provided.  As a result, the rejection is proper.  

Applicant is invited to contact the examiner at the below number to discuss applicant’s options and to potentially advance prosecution.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649